Case 3:19-cr-O0060-MCR Document 1 Filed 05/19/19 Page 1 of 1
AO 91 (Rev. 08/09) Criminal Complaint : .
UNITED STATES DISTRICT CO
for the NORTHERN DISTRICT OF FLORIDA
Northera District of Florida © ,8, MACGHSTRATEJU DGE

 

  

 

United States of America }
v. 5
} . s
) Case No, SH an oe.
Noah D, Stira )
)
Defendants}
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 1, 2019- Present in the county of Santa Rosa in the Northern District of Florida,
the defendant(s) violated:
Code Section Offense Description
18 U.S.C. Section 844(e) -Interstate Threats Involving Explosives
18 U.S.C, Section 876(c) -Mailing Interstate Threats to Injure

This crimmal! complaint is based on these facts:
See attached affidavit.

Continued on the attached sheet.
Complainant's signature

Sworn to before me and signed in my presence. Special Agent Alex Nogueiras, Federal Bureau of Investigation

Printed name and title

Date: j- 19-74 Le H AZ

Judge S-stgnature

City and state: Pensacola, Florida ; /
Y U.S. Magistrate Judge Elizabeth M. Timothy

Printed name and title

 

 
